Citation Nr: 0319296	
Decision Date: 08/07/03    Archive Date: 08/13/03

DOCKET NO.  00-13 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for asthma.

2.  Entitlement to service connection for hypertension, 
including claimed as secondary to treatment for asthma.

3.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).  

4.  Entitlement to service connection for a sleep disorder, 
to include as a chronic disability resulting from an 
undiagnosed illness.  

5.  Entitlement to service connection for diarrhea or other 
gastrointestinal signs or symptoms, to include as a chronic 
disability resulting from an undiagnosed illness.

6.  Entitlement to an increased rating for dermatitis, 
currently evaluated as 10 percent disabling.  

7.  The propriety of the initial 10 percent rating assigned 
for the veteran's service-connected headaches.  

REPRESENTATION

Appellant represented by:	State of North Carolina, 
Division of Veterans Affairs


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from April 1983 to October 
1994, including service in the Southwest Asia theater of 
operations during the Persian Gulf War.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 1995 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia, that established service connection for headaches 
and assigned initial 10 percent ratings for these conditions.  
The veteran perfected a timely appeal contesting the initial 
10 percent evaluation.  

Because the veteran has disagreed with the initial ratings 
assigned for his headaches, the Board has identified the 
claim on the title page as involving the propriety of the 
initial evaluation.  See Fenderson v. West, 12 Vet. App. 119, 
126 (1999).

This matter also comes before the Board from a May 2000 
decision by the Columbia, South Carolina, RO that denied the 
veteran's claims of entitlement to service connection for 
PTSD, a sleep disorder, and diarrhea, determined that new and 
material evidence had not been submitted to reopen previously 
denied claims of service connection for asthma, hypertension, 
varicose veins, and a stomach disorder, and denied an 
increased evaluation for service-connected dermatitis.  A 
hearing scheduled for February 2001 before a member of the 
Board at the RO was canceled by the veteran that same month.  

When this matter was initially before the Board in a May 2002 
decision, the Board reopened the veteran's asthma claim and 
determined further development was necessary.  In September 
2002 the Board notified the veteran that it was undertaking 
additional development of the claim, and later that same 
month he was afforded a pertinent VA examination, the report 
of which has been associated with the claims folder.  

The September 2002 examination was conducted pursuant to the 
authority granted to the Board by 38 C.F.R. § 19.9(a)(2) 
(2002).  In Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003), however, 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit) invalidated 38 C.F.R.§ 19.9(a)(2) (2002).  
Because the newly received evidence is favorable to the 
veteran's claim of service connection for asthma, and in 
light of the following decision in which the Board grants 
service connection for that condition, the Board will proceed 
with its decision without remanding the case to the RO 
because the veteran is not prejudiced.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  In this regard, the Board notes that 
regulations provide that where, as here, the Board grants the 
benefit to the veteran, no notice is required.  See 38 C.F.R. 
§ 20.903(b) (2002).

In the May 2002 decision, the Board also denied the veteran's 
applications to reopen claims of service connection for 
varicose veins and a stomach disorder and thus these issues 
are no longer before the Board.  

In May 2002 decision, the Board also reopened the veteran's 
claim of service connection for hypertension.  The merits of 
that claim, as well as those of service connection for PTSD, 
a sleep disorder and diarrhea, for an increased rating for 
his dermatitis, as well as his challenges to the initial 10 
percent evaluation for his service-connected headaches, will 
be addressed in the remand section of this decision.

In addition, in April 1997 filed a claim for memory loss and 
an emotional disorder as secondary to service-connected 
headaches.  To date, it does not appear that VA has 
considered this claim and it is again referred to the RO for 
appropriate action.

Finally, the veteran's representative contends (in an October 
2000 statement) that service connection should be established 
for varicose veins under 38 C.F.R. § 3.317.  However, the 
Board notes that effective March 1, 2002, the provisions of 
38 U.S.C. §§ 1117 and 1118 were amended.  These amendments 
expand the compensation available for disabilities occurring 
in Gulf War veterans, in that the Secretary of VA may 
prescribe by regulation a list of qualifying chronic 
disabilities, to include diagnosed illnesses, for purposes of 
presumptive service connection.  See 38 U.S.C §§ 1117, 1118, 
as amended by § 202 of the Veterans Education and Benefits 
Expansion Act of 2001, Pub. L. No. 107- __, __ Stat. __ 
(2001).  Since these statutory changes have the potential of 
creating a new basis of entitlement to service connection 
based on a diagnosed illness, the veteran's claim of service 
connection for varicose veins, pursuant to § 3.317, is also 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.  All identified relevant evidence necessary for 
disposition of the appeal has been obtained.

2.  Asthma had its onset during service.


CONCLUSION OF LAW

Asthma was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. § 3.303 (2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 2002)) 
redefined VA's duty to assist a veteran in the development of 
a claim.  Guidelines for the implementation of the VCAA that 
amended VA regulations were published in the Federal Register 
in August 2001.  66 Fed. Reg. 45620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).  The Board finds that all relevant evidence 
has been obtained with regard to the veteran's claim for 
asthma and that the requirements of the VCAA have in effect 
been satisfied.

In September 2002, the veteran was provided with a VA 
examination to determine the nature and extent of his asthma 
and to obtain an opinion as to the etiology of this 
condition.  See Charles v. Principi, 16 Vet. App. 370 (2002).  
He and his representative have been provided with a statement 
of the case and supplemental statements of the case that 
discuss the pertinent evidence, and the laws and regulations 
related to the claim, and essentially notify them of the 
evidence needed by the veteran to prevail on the claim.  In a 
March 2003 letter, the Board notified the veteran of the 
evidence needed to substantiate his claim and offered to 
assist him in obtaining any relevant evidence.  This letter 
gave notice of what evidence the appellant needed to submit 
and what evidence VA would try to obtain.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  There is no identified 
evidence that has not been accounted for and the veteran's 
representative has been given the opportunity to submit 
written argument.  

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove his claim and that there is no prejudice 
to him by appellate consideration of the claim at this time, 
without a prior remand of the case to the RO for providing 
additional assistance to the veteran in the development of 
his claim as required by the VCAA or to give the 
representative another opportunity to present additional 
evidence and/or argument.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In this case, in light of the Board's favorable 
decision and the extensive record on appeal, no further 
notice or assistance to the veteran is required to fulfill 
VA's duty to assist him in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001).  

Background

The service medical records are negative for treatment or 
complaints of asthma and a December 1994 VA examination 
report indicates that asthma was not clinically evidenced.  

In March 1997, the veteran was evaluated for progressive 
shortness of breath.  It was noted that a bronchoscopy for 
sarcoidosis in 1995 was negative.  At the time of the 
evaluation the veteran desaturated to 84 percent with minimal 
exertion.  He underwent a pulmonary ventilation aerosol 
procedure, which showed a fairly homogenous distribution of 
the radiotracer throughout both lungs.  Perfusion images 
showed homogenous distribution of the radiotracer throughout 
both lungs.  There were no unmatched ventilation perfusion 
defects.  The examiner's impression was that there was a low 
probability for pulmonary embolism.  

A chest X-ray in April 1997 showed no evidence of 
pneumothorax.  There was an infiltrate-like density in the 
right lung base, status post transbronchial biopsy, possibly 
localized bleeding.  VA outpatient treatment records further 
reflect that in January 1998, the veteran was seen for 
chronic exercise intolerance and reported wheezing when 
exercising and during sleep.  On examination his lungs were 
basically clear to auscultation.  In April 1998 he was again 
evaluated for exercised-induced asthma, and reported that he 
continued to have frequent episodes of wheezing throughout 
the day with partial resolution with inhaler.  On 
examination, his lungs were clear to auscultation, with no 
wheezing elicited.  

Further, in an April 1997 report, Dr. Charles F. Scott 
diagnosed the veteran as having unexplained broncho-pulmonary 
symptoms.

During a TDRL evaluation, dated in October 1998, the veteran 
complained of exercise induced shortness of breath.  There 
was a question of whether this was related to other process 
or medical noncompliance versus other.  There was no 
objective evidence of sarcoid or interstitial lung disease 
based on serial high-resolution computed tomography and 
bronchoscopy in 1995 and 1997.  The chest X-ray was stable to 
improved compared to 1994.  The examiner also noted a reduced 
DLCO (diffusion capacity of the lung for carbon monoxide) in 
1995, with questionable etiology, possibly related to prior 
tobacco use.  In an addendum to this TDRL report, a service 
neurologist diagnosed the veteran as having exercised induced 
asthma, which he opined was incurred in the line of duty.  

The report of a February 1999 VA general medical examination 
reflects that the veteran reported a history of exercise-
induced asthma.  Physical examination revealed no cough or 
expectoration, and that there was no tachypnea or 
hypertrophy.  The chest was symmetrical.  The circumference 
of the chest during maximum inspiration was 42-1/2 inches and 
during maximal expiration 41 inches.  Breathing was carried 
out with diaphragmatic muscle action.  There was no delay in 
the expiratory phase of respiration.  On percussion, the 
lungs were resonant on auscultation.  Breath sounds were 
vesicular without rales or rhonchi.  There was normal tactile 
fremitus noted throughout.  The diagnosis was history of 
exercise induced asthma, presently quiescent.

A February 1999 chest X-ray report reflects that the 
veteran's lungs appeared free of infiltrates and that there 
were no acute intrathoracic changes noted.  There was 
questionable minimal adenopathy involving the proximal aspect 
of the right hilum.  There also appeared to be faintly 
calcified lymph nodes in the inferior aspect of the right 
hilum.

A VA outpatient treatment record dated in March 1999 shows 
continued evaluation for exercise-induced asthma.  The 
veteran was on asthmacort and albuterol several times a day 
to control the asthma, and noted that despite decreased 
environmental exposures, the veteran continued to experience 
shortness of breath and wheezing episodes several times 
daily.  The lungs were clear to auscultation and the heart 
was regular rate and rhythm.  The veteran was diagnosed with 
asthma, characterized as "slightly worse."  

In May 2002, the Board determined that further development 
was required before this claim could be considered and 
determined that it was necessary to obtain pertinent 
outstanding records and thereafter have the veteran to 
undergo a respiratory examination to determine whether his 
diagnosed asthma was related to his military service.  After 
associating the veteran's treatment records with the claims 
folder, in September 2002, he was afforded a VA examination 
and the physician diagnosed the veteran as having asthma and 
opined that the condition was related to his military 
service.

Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  The law also provides that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  In determining 
whether service connection is warranted for a disability, VA 
is responsible for determining whether the evidence supports 
the claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

In the addendum to the October 1998 TDRL examination, a 
service neurologist diagnosed the veteran as having 
exercised-induced asthma that was incurred in the line of 
duty.  Further, the September 2002 VA examiner also diagnosed 
the veteran as having asthma and concluded that it was 
related to his period of military service.  In light of this 
medical evidence, and in the absence of any contradictory 
medical opinion, the Board finds that the evidence supports 
the veteran's claim of entitlement to service connection


ORDER

Service connection for asthma is granted.

REMAND

In May 2002, the Board undertook additional development of 
the veteran's hypertension; PTSD; sleep disorder; diarrhea or 
other gastrointestinal signs or symptoms; dermatitis; and 
headaches claims pursuant to authority granted by 38 C.F.R. 
§ 19.9(a)(2) (2002).  As noted in the introduction, however, 
in Disabled American Veterans v. Secretary of Veterans 
Affairs, the Federal Circuit invalidated 
38 C.F.R.§ 19.9(a)(2) (2002).  As such, because the veteran 
has not waived initial RO consideration of the evidence 
obtained directly by the Board, in light of the Federal 
Circuit's decision, these issues must be remanded.  

In addition, during the pendency of this appeal, the VCAA was 
enacted.  This liberalizing law is applicable to the 
veteran's claim.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  The Act and its implementing regulations 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)) 
essentially eliminate the requirement that a claimant submit 
evidence of a well-grounded claim, and provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 66 
Fed. Reg. 45620 (to be codified at 38 U.S.C.A. § 3.159(c)).

These laws and regulations also include notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West 2002); 38 C.F.R. § 3.159(b) (2002).

In March 2003, the Board sent the veteran a letter notifying 
him of the enactment of the VCAA.  In light of the above, 
however, because this matter must be remanded, the Board 
finds that the RO should inform the veteran and his 
representative of the VCAA and how it impacts his claims, 
including the notification provisions.  

Further, effective August 30, 2002, VA amended the rating 
schedule for evaluating skin disabilities.  See 67 Fed. Reg. 
49,596 (Jul. 31, 2002) (to be codified at 38 C.F.R. § 4.118).  
Where, as here, the law or regulation changes after a claim 
has been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the veteran applies, absent congressional or 
Secretarial intent to the contrary.  See Dudnick v. Brown, 10 
Vet. App. 79 (1997); Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  As such, on remand, the RO should advise the 
veteran of the revised rating criteria.  

With respect to the veteran's hypertension claim, in January 
2003 written argument, in addition to his contention that the 
condition was directly incurred during service, his 
representative argued that service connection might also be 
warranted as secondary to his now service-connected asthma.  
In this regard, the veteran's representative, citing the 
Court's decision in Allen v. Brown, 7 Vet. App. 439 (1995) 
(en banc), which held that service connection may be granted 
for disability proximately due to or the result of a service-
connected disability and where aggravation of a nonservice-
connected disorder is proximately due to or the result of a 
service-connected disability, maintained that the veteran's 
use of Albuterol and Ashtmacort to treat his asthma had 
caused or aggravated his hypertension.  To date, VA has not 
considered this basis for a grant of service connection for 
hypertension, and on remand, the RO must address this 
alternative basis of entitlement.

Further, the evidence shows that the veteran has been 
diagnosed on numerous occasions as having PTSD.  In addition, 
the October 1998 TDRL examination report and the January 1999 
addendum reflect that the service physician opined that the 
veteran's PTSD was incurred in the line of duty.  Moreover, 
in September 2002, the veteran was afforded a formal VA 
psychiatric examination to clarify whether he had the 
disability.  The report of that examination confirmed the 
diagnosis, which was based on the veteran's reported non-
combat stressors, which included his fear of residing in area 
that was subjected to hostile attacks, including mortar 
cross-fire while serving in a combat environment during the 
Persian Gulf War, as well as oil fires; he also reported as a 
stressor being confronted with dead bodies during his service 
in the Persian Gulf War.  

In light of the foregoing, VA is precluded from challenging 
either the diagnosis of PTSD or the adequacy of the stressors 
upon which that diagnosis was based; however, because the 
veteran acknowledges that he did not serve in combat, VA must 
attempt to corroborate the occurrence of these non-combat 
stressors. See Cohen v. Brown, 10 Vet. App. 128 (1997).  As 
such, the veteran should be given a further opportunity to 
present any evidence related to his claimed service 
stressors.  Thereafter, the RO should make attempts to verify 
the stressors through the United States Armed Services Center 
for Research of Unit Records (USASCRUR).  

Further, the claims folder contains a copy of a July 1998 
decision of the Social Security Administration (SSA) showing 
that that agency granted the veteran's claim of entitlement 
to disability benefits.  The Board notes, however, it does 
not appear that, to date, the records relied on by that 
agency have been associated with the claims folder.  As such, 
on remand, the RO must obtain these records, as well as any 
subsequent SSA determinations and the records upon which they 
were based.

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  The RO should send the veteran and 
his representative a letter explaining 
the VCAA, to include the duty to assist 
and notice provisions contained therein.  
Among other things, the letter should 
explain, what, if any, information 
(medical or lay evidence) not previously 
provided to the Secretary is necessary to 
substantiate the veteran's hypertension; 
PTSD; sleep disorder; diarrhea or other 
gastrointestinal signs or symptoms; 
dermatitis ;and headaches claims.  The 
letter should also specifically inform 
the veteran and his representative of 
which portion of the evidence is to be 
provided by the claimant and which part, 
if any, the RO will attempt to obtain on 
her behalf.  The veteran must also be 
advised that he has one year from the 
date of such notice to submit evidence.  
His claims cannot be adjudicated prior to 
the end of the one-year period unless he 
informs the RO that he has no additional 
evidence to submit or waives the one-year 
time period.  The RO should also provide 
him with a copy of the revised criteria 
for evaluating skin disabilities.

2.  The RO should contact the veteran and 
request that he identify all VA and non-
VA health care providers that have 
treated him since service for 
hypertension; PTSD; sleep disorder; 
diarrhea or other gastrointestinal signs 
or symptoms; and headaches, and in recent 
years for dermatitis.  This should 
specifically include requesting any 
outstanding records of his treatment at 
the West Palm Beach, Florida, Decatur, 
Georgia, and Columbia, South Carolina, VA 
Medical Centers.  The aid of the veteran 
in securing these records, to include 
providing necessary authorizations, 
should be enlisted, as needed.  If any 
requested records are not available, or 
if the search for any such records 
otherwise yields negative results, that 
fact should clearly be documented in the 
claims file, and the veteran should be 
informed in writing.

3.  The RO should request, directly from 
the SSA, complete copies of any 
disability determination(s) dated 
subsequent to July 1998 it has made 
concerning the veteran, as well as copies 
of the medical records that served as the 
basis for any such decision(s).  All 
attempts to fulfill this development must 
be documented in the claims file.  If the 
search for any such records yields 
negative results, that fact should be 
clearly noted and the appellant must be 
informed in writing.

4.  The RO should request the veteran to 
provide any additional information, 
including dates, locations, names of 
other persons involved, etc.) relating to 
his claimed service stressors.  The 
veteran should be advised that this 
information is necessary to obtain 
supportive evidence of the claimed 
stressful events in service and that he 
must be specific as possible, because 
without such details an adequate search 
for verifying information cannot be 
conducted.  Additionally, the RO should 
afford the veteran an opportunity to 
submit and/or identify any alternate 
available sources that may provide 
credible support regarding his claimed 
stressors.

5.  The RO must then review the entire 
claims file, including the appellant's 
previous statements of stressors, and any 
additional information submitted by other 
individuals or otherwise obtained 
pursuant to this remand, and prepare a 
summary of all claimed stressors.  This 
summary and all associated documents 
should be sent to the USASCRUR, 7798 
Cissna Road, Springfield, VA 22150.  The 
USASCRUR should be requested to provide 
any information, which might corroborate 
the veteran's alleged stressors.  If the 
RO is unable to corroborate a stressor, 
the RO must inform the appellant of the 
results of the requests for information 
about the stressors.

6.  After associating with the claims 
file all available records received 
pursuant to the above-requested 
development, the RO should arrange for 
the veteran to undergo an appropriate VA 
examination to determine the current 
nature, extent and etiology of his 
diagnosed hypertension..  The claims 
folder must be made available to the 
examiner for review in conjunction with 
the examination, and the examiner should 
acknowledge this review in the 
examination report.  All necessary tests 
and clinical studies should be 
accomplished, and all clinical findings 
must be reported in detail.  The examiner 
is requested to review the service 
medical records and all pertinent post-
service medical records and offer an 
opinion as to whether it is at least as 
likely as not that the veteran's 
hypertension was caused or aggravated by 
his service-connected asthma, to 
specifically include the medications he 
used to treat this condition, such as 
Albuterol and Ashtmacort.  If the 
examiner is unable to provide the 
requested information with any degree of 
medical certainty, the examiner should 
clearly indicate that.  The examiner must 
set forth the complete rationale 
underlying any conclusions drawn or 
opinions expressed, to include, as 
appropriate, citation to specific 
evidence in the record, in a legible 
report.

7.  To help avoid future remand, the RO 
must ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

8.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the Veterans Claims Assistance Act of 
2000), the RO should readjudicate each of 
the veteran's claims, considering the 
veteran's challenge to the propriety of 
the initial 10 percent rating assigned 
for his headaches in light of the 
evidence received since its August 1995 
Statement of the Case, and his 
hypertension; PTSD; sleep disorder; 
diarrhea or other gastrointestinal signs 
or symptoms; and dermatitis claims in 
light of the evidence received since its 
June 2000 Statement of the Case.  The RO 
must provide adequate reasons and bases 
for its determinations, addressing all 
issues and concerns that were noted in 
this REMAND.  

9.  The veteran and his representative 
must be furnished a supplemental 
statement of the case and be given an 
opportunity to submit written or other 
argument in response thereto before the 
claims file is returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                     
______________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



